DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on 01/11/2021.
Information Disclosure Statements (IDS) filed on 04/13/2021 and 05/28/2021 were considered.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, the claim recites “of the single-phase AC coupled battery and the three-phase AC coupled battery” and “cell information of the single-phase AC coupled battery and the three-phase AC coupled battery” respectively.  Does it mean “three-phase AC coupled battery” (a three-phase AC coupled battery in addition or the three-phase AC coupled battery”.  For examination purpose, the claim will be construed based on claim 1 “cell information of the single-phase AC coupled battery or the three-phase AC coupled battery”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEARNS et al., US Patent Publication 2014/0074311; hereinafter “KEARNS”.
Regarding claim 1, KEARNS discloses a storage system (Fig. 2B, 220) configured for use with an energy management system (Fig. 2B), comprising: 

a plurality of microinverters (Fig. 2B, 225s) that are configured to connect (Fig. 2B, 225s are connected); and 
a controller (Fig. 2B, 210) configured to detect when to charge or discharge the single-phase AC coupled battery or the three-phase AC coupled battery so that energy can be stored therein when energy is abundant and used when energy is scarce ([0071] “low demand” is when energy is abundant and “high demand” is when energy is scarce).
Regarding claim 3, KEARNS discloses the storage system of claim 1 above, KEARNS also discloses the single-phase AC coupled battery or the three-phase AC coupled battery are configured to respond to a commanded charge or discharge at a given C-rate ([0067] “desirable rate between the conducting element 235 and energy source 224”) and receive at least one of a predefined hourly, daily, and monthly schedule for charge and discharge at different C-rates [0120]- [0121].
Regarding claim 15, KEARNS discloses the storage system of claim 1 above, KEARNS also discloses the controller including each of the single-phase AC coupled battery and the three-phase AC coupled battery is configured to support wireless communications to communicate with a gateway [0082] of the energy management system (Fig. 2B, 220).
Regarding claim 16, KEARNS discloses the storage system of claim 15 above, KEARNS also discloses the controller is configured to receive frequency and voltage values from the gateway to control the plurality of microinverters [0082] and determine a 
Regarding claim 17, KEARNS discloses the storage system of claim 1 above, KEARNS also discloses storage system further comprising a tertiary control that is configured to provide a cloud interface [0082] configured to provide at least one of: 
real-time power flow with local grid connectivity status [0088]; 
configurable single-phase AC coupled battery and three-phase AC coupled battery profiles to optimize at least one of self-consumption or time-of-use; 
an estimator tool for storage system sizing and photovoltaic sizing; or 
troubleshooting capabilities to identify and fix issues with the energy management system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS in view of Rotzoll et al., US Patent Publication 2009/0000654; hereinafter “Rotzoll” and further in view of Fornage, US Patent Publication 2016/0118789; hereinafter “Fornage”.
Regarding claim 2, KEARNS discloses the storage system of claim 1 above, KEARNS does not disclose:  
the system with three separate energy storages microinverters are field swappable.  Rotzoll discloses a plurality of microinverters are field swappable [0048].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified KEARNS to incorporate the teaching of Rotzoll and make the microinverters are field swappable.  Doing so would to prevent the storage system out of service for a long period of time if the storage system must be shipped back to manufacture for repair; and I would also obvious to make the microinverter field swappable since field swappable microinverter is well-known in the art.  KEARNS discloses the storage system has three different inverters connected to the grid in Fig. 2B.  The combination of KEARNS and Rotzoll does not explicitly discloses the inverters of storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery.  Fornage discloses a storage system having inverters of a storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery [0023]-[0024].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the combination of KEARNS and Rotzoll to incorporate the teaching of Fornage and have the plurality of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS in view of Rotzoll et al., US Patent Publication 2009/0000654; hereinafter “Rotzoll” and further in view of Luo et al., US Patent Publication 2012/0068540; hereinafter “Luo”.  
Regarding claim 4, KEARNS discloses the storage system of claim 1 above, KEARNS further disclose the single-phase AC coupled battery and the three-phase AC coupled battery are lithium-ion [0078] batteries KEARNS does not disclose the three-phase AC coupled battery are lithium ferrous phosphate batteries.  Luo discloses AC coupled batteries are lithium ferrous phosphate batteries [0018].  It would have been obvious to one of ordinary skill in the art before the invention was filed to incorporate the teaching of Luo and use lithium ferrous phosphate batteries for the three-phase AC coupled batteries since KEARNS does not specified any specific type of battery and since lithium ferrous phosphate batteries is well known in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS in view of Fornage and further in view of Bradwell et al., US Patent Publication 2015/0015210; hereinafter “Bradwell”.
Regarding claim 5, KEARNS discloses the storage system of claim 1 above, KEARNS disclose three separate inverters are coupled to electrical grid through a meter (Fig. 2B inverters 225 couple to the grid 102 through meter 201), KEARNS does not explicitly disclose the inverters of storage system are configured for use with the three-phase AC coupled battery.  Fornage discloses a storage system having inverters of a storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery [0023]-[0024].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified KEARNS to incorporate the teaching of Fornage and have the plurality of microinverters are configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery since it is well-known in the art that inverter can be configure to operate between single-phase and three-phase environment.  In addition, it would have been obvious to one of ordinary skill in the art that the storage system is intended to operate in three-phase environment due to the three inverters coupling to the meter, otherwise, the output of the inverter would have connected directly to each other instead of three separate connections to the meter.  
The combination of KEARNS and Fornage discloses the storage system can store 80 kWh and 100 kWh respectively.  The combination of KEARNS and Fornage does not discloses the single-phase AC coupled battery has 3.36 kWh capacity and 1.28 kVA rated continuous output power, and wherein the three-phase AC coupled battery comprises three single-phase AC coupled batteries and has 10.08 kWh and 3.84 kVA rated continuous output power.  However, it is well-known in the art batteries . 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEARNS, Fornage, Bradwell, and further in view of NARLA et al., US Patent Publication 2020/0336003; hereinafter “NARLA”.
Regarding claim 6, the combination of KEARNS, Fornage , Bradwell discloses the storage system of claim 5 above, the combination of KEARNS, Fornage , Bradwell does not disclose adjacent ones of the three single- phase AC coupled batteries are connected to each other via a raceway.  However, NARLA discloses an AC couple battery having an enclosure (Fig. 20D) and using a raceway [0147] for connecting between AC coupled battery and other units.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of NARLA and have an enclosure for each single-phase AC couple batteries and adjacent ones of the three single-phase AC coupled batteries are connected to each other via a raceway.  By doing so would allow customer configure 
Regarding claim 7, the combination of KEARNS, Fornage , Bradwell and NARLA discloses the storage system of claim 5 above, NARLA further discloses the raceway comprises a body, an arm, a snap feature, and a pair of O-rings disposed between the snap feature and the arm [0144] [0147]. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEARNS, in view of Fornage, and further in view of Fornage et al., US Patent Publication 2018/0301914; hereinafter “Fornage ‘1914”.
Regarding claim 8, KEARNS discloses the storage system of claim 1 above, KEARNS does not explicitly disclose the inverters of storage system are configured for use with the three-phase AC coupled battery.  Fornage discloses a storage system having inverters of a storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery [0023]-[0024].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified KEARNS to incorporate the teaching of Fornage and have the plurality of microinverters are configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery since it is well-known in the art that inverter can be configure to operate between single-phase and three-phase environment.  In addition, it would have been obvious to one of ordinary skill in the art that the storage system is intended to operate in three-phase environment due to the three inverters coupling to the meter, otherwise, the 
The combination of KEARNS and Fornage discloses not disclose the single-phase AC coupled battery and the three-phase AC coupled battery comprise an integrated DC disconnect switch.  Fornage ‘1914” discloses an AC coupled battery comprise an integrated DC disconnect switch (Figure 2, 228 and 230) [0023].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Fornage ‘1914”and provide the AC coupled battery comprise an integrated DC disconnect switch.  Doing so would allow higher isolation with low electrical leakage when the battery is not in-use. 

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS in view of NARLA et al., US Patent Publication 2020/0336003; hereinafter “NARLA”. 
Regarding claim 9, KEARNS discloses the storage system of claim 1 above, KEARNS does not disclose hardware such as an enclosure for the for AC coupled battery.  NARLA discloses an enclosure for single-phase AC coupled battery (Fig. 20D).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of NARLA and provide the enclosure for a single-phase AC coupled battery.  Doing so would allow protecting the battery and the integrated circuitries and also for easy to transport/installation.
Regarding claim 10, the combination of KEARNS and NARLA discloses the storage system of claim 1 above, NARLA also discloses the storage system further 
Regarding claim 11, the combination of KEARNS and NARLA discloses the storage system of claim 10 above, NARLA also discloses each of the first mount and the second mount comprises top tabs, a bracket shelf (Fig. 20G, 2026B), and a screw hole (Fig. 20G, screw holes on top of 2024B) that aligns with a corresponding screw hole on a top (Fig. 20G, screw holes on top of 2024B) of the single-phase AC coupled battery and the three-phase AC coupled battery. 
Regarding claim 12, the combination of KEARNS and NARLA discloses the storage system of claim 1 above, NARLA also discloses each of the single-phase AC coupled battery and the three-phase AC coupled battery comprises at least one of an LED display [0225] or a plurality of LEDs.
Regarding claim 13, the combination of KEARNS and NARLA discloses the storage system of claim 12 above, NARLA also discloses each of the LED display and the plurality of LEDs are configured to display performance information [0225], cell information of the single-phase AC coupled battery and the three-phase AC coupled battery [0225],  Attorney Docket No.: EE230microinverter status information, guidance to a technician and a status information of the single-phase AC coupled battery and the three-phase AC coupled battery including battery failure, microinverter failure, or firmware upgrade [0225].
Regarding claim 14, KEARNS discloses the storage system of claim 1 above, KEARNS does not disclose the plurality of microinverters are configured to .

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARLA. 
Regarding claim 18, NARLA discloses an energy management system (Fig. 2B) comprising: 
a smart switch (Fig. 2B, 222) including an input that is configured to connect to one of meter (Fig. 2B, 282) at a service entrance (Fig. 2B, 280) or a main load panel, wherein the smart switch is configured to support one of whole home backup, partial home backup (Fig. 2B is a partial home backup), and subpanel backup; 1094030v134PATENT Attorney Docket No.: EE230 
a storage system (Fig. 2B, 250) connected to the smart switch (Fig. 2B, 222), wherein the storage system comprises: 
a single-phase AC (Fig. 5A, 550) coupled battery (Fig. 5A, 550) or a three-phase AC coupled battery; 

a controller (Fig. 5B, 520) configured to detect when to charge or discharge the single-phase AC coupled battery or the three-phase AC coupled battery so that energy can be stored therein when energy is abundant and used when energy is scarce [0016]-[0023]; and 
a combiner (Fig. 2B, connection between 222, 270, 260 and 250) connected to one of the smart switch (Fig. 2B, 222) or the main load panel and one or more photovoltaics.  
Regarding claim 20, NARLA discloses the energy management system of claim 18 above, NARLA also discloses the single-phase AC coupled battery or the three-phase AC coupled battery are configured to respond to a commanded charge or discharge at a given C-rate and receive at least one of a predefined hourly, daily, and monthly schedule for charge and discharge at different C-rates [0016]-[0023].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARLA in view of Rotzoll, and further in view of Fornage.
Regarding claim 19, NARLA discloses the energy management system of claim 18 above, NARLA does not disclose the plurality of microinverters are field swappable.  Rotzoll discloses a plurality of microinverters are field swappable [0048].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified NARLA to incorporate the teaching of Rotzoll and make the microinverters are field swappable.  Doing so would to prevent the storage system out of service for a long 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836